Citation Nr: 1213036	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for right arm numbness, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for dizziness, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for right inner ear disability, to include as secondary to a service-connected disability, previously characterized as right ear hearing loss.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1977, October 1978 to October 1982, and July 1983 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2010 so that the Veteran's service personnel file could be obtained, and for a request to be made to the Joint Services Records Research Center (JSRRC) and other government entities to search for records relating to the Veteran's claimed in-service injury, which he asserted occurred in 1973 or 1974.  The personnel records have been obtained and associated with the claims file.  In December 2010, the JSRRC indicated that they could not find any records documenting the Veteran's claimed in-service incident; in September 2011, the Veteran's service department notified VA that no such incident was documented in their records.  A formal finding as to these responses was made in November 2011, and the Veteran was notified of this finding in the December 2011 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2010 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47  (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issues of entitlement to service connection for a neck disability, entitlement to service connection for right arm numbness, entitlement to service connection for dizziness, and entitlement to service connection for a right inner ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect reports of back pain or a diagnosed back disability, and no evidence of a diagnosed sleep disability or complaints of sleep interference.

2.  Current diagnoses of a low back disability or a sleep disorder are not of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An April 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2010 Board Remand directed that a search be made by the JSRRC and the Veteran's service department to locate records which could document the Veteran's claimed in-service injury, which the Veteran describes as that during his first period of service, from January 1973 to November 1977, he fell eight feet from the top of a N551 Sheridan tank to the ground, and sustained a neck injury.  Requests were made to the JSRRC and the Veteran's service department to search for records relating to the Veteran's claimed in-service injury.  In December 2010, the JSRRC indicated that they could find no records documenting the Veteran's claimed in-service incident; in September 2011, the Veteran's service department notified VA that their records documented no such incident.  The RO made a formal finding as to these responses in November 2011.

With the exception of those service treatment records, for which a Formal Finding of Unavailability was made in November 2011, the Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were not conducted as the evidence of record did not present a question of medical nature requiring resolution through the examination process.  38 C.F.R. § 3.159(c) (4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

At his January 2009 Board hearing, the Veteran testified that as to three in-service injuries he sustained.  It is his contention that one or more of these injuries caused his currently claimed disabilities.  The first was when he fell eight feet off the top of a N551 Sheridan tank and landed on his head, he was lying on the ground paralyzed for several minutes.  He was treated a field hospital for several days, experiencing pain from the neck down.  The second was when he got hit with a 50 caliber machine gun barrel that fell off the top of the vehicle, and it hit him between the eyes; he was medically evacuated to the hospital in Grafenwoehr, Germany, where he was stitched up on his forehead.  The third time was in 1979, while putting together a track with a team of other people, he was holding the drift pin to line the track up, and the other person missed the whole pin and hit him between the eyes above his forehead with a sledgehammer.  He was treated in the field hospital, to include suturing, and was put on a light duty profile for several days afterwards.  

Low Back Disability

The Veteran asserts that he has a low back disability and a sleep disorder that proximately resulted from one or more of the above-described incidents.  On his March 2005 claim, he asserted low back symptomatology, and sleep problems due to the pain of his disabilities.  

However, the evidence of record does not establish that the Veteran has a current low back disability.  At his January 2009 Board hearing, he testified that during service, he fell off the front slope of a vehicle while sleeping, hurt his back, and was treated with Motrin and put on light duty for field exercises.  However, the Veteran's service treatment records do not confirm this incident, and there is no physical profile in the record showing that he was put on light duty for any reason, to include a back injury.  

Further, the evidence of record dated subsequent to service does not establish that the Veteran has reported back symptoms, or sought treatment for a back disability.  Even after his 2000 automobile accident, when he sought treatment for a neck injury and related symptomatology, the records from that private physician do not mention a back injury or disability in the medical history section, or reflect complaints of back pain or related symptoms.  Thus, to the extent that the Veteran testified at his January 2009 hearing that he experiences constant pain due to his in-service back injury, the Board finds that his statements are not credible to establish continuity of symptomatology or that a current disability exists, as the documentary evidence of record contradicts his statements.  For this reason, service connection for a back disability is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection a low back disability and a sleep disorder must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disorder

The Veteran asserts that he has a sleep disorder that proximately resulted from one or more of the above-described incidents.  On his March 2005 claim, he asserted sleep problems due to the pain of his disabilities.  

However, the evidence of record does not establish that the Veteran has a current sleep disorder.  Although the Veteran asserted that he experiences interference with sleep due to the pain from his various disabilities, his only two service-connected disabilities are scars, and the Veteran has not alleged in the various VA and private treatment records and examination reports that they are painful.  Further, the service treatment records, the VA and private treatment records, and the January 2009 Board hearing transcript do not reflect complaints of sleep interference or evidence of a diagnosed sleep disorder.  

Thus, it appears that any interference with the Veteran's sleep is a symptom, and not a chronic condition or disability.  Without a currently diagnosed disability, other than the left chest scar, a claim for service connection cannot be substantiated.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For this reason, service connection for a sleep disorder is not warranted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection a low back disability and a sleep disorder must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a sleep disorder is denied.


REMAND

However, the Veteran's service treatment records do not confirm any of these incidents; indeed, a February 1983 report of medical history noted the Veteran's report of a history of head injury, but the examining physician found it was only facial lacerations requiring stitches.  Further, both the JSRRC and the Veteran's service department searched for records of these incidents, and none were found.  However, a September 1992 service treatment record noted that the Veteran hit his head and chin while removing a road wheel, causing dizziness, and an April 1993 service treatment record noted that the Veteran was hit with a heavy object while lifting it, causing lacerations to the temple.  

Thus, some evidence of head trauma is of record.  Further, the Veteran contends that the physician who treated him for the 2000 automobile accident felt that the damage found on examination could not have been caused solely by that accident, but must also have had a prior causative factor.  Ultimately, because there is evidence of an in-service injury and evidence of a currently diagnosed neck disability and claims of related conditions, VA examinations are required to determine these conditions' etiologies. 

Accordingly, the issues of entitlement to service connection for a neck disability, entitlement to service connection for right arm numbness, entitlement to service connection for dizziness, and entitlement to service connection for a right inner ear disability are REMANDED for the following actions:

1.  Schedule the Veteran for VA spine, ear disease, and neurological examinations to determine the etiology of his neck disability, right arm numbness, dizziness, and right inner ear symptoms.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided, citing to current clinical findings and/or claims file documents as appropriate.

The examiner should first determine whether the Veteran's currently diagnosed neck disability is at least as likely as not (50 percent probability or greater) related to his military service, to include the claimed incidents discussed above, to his 2000 automobile accident, or neither of these.  

With respect to the right arm numbness, dizziness, and right inner ear symptoms, claimed as occasional deafness in the right ear, the examiner should opine as to whether these constitute a diagnosed disability, or are simply a symptom.  If either constitutes a disability, the examiner should opine as to whether each diagnosed disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service, or related on a secondary basis to a service-connected disability.  The examiner should comment on the instances of dizziness noted in the service treatment records, and as to the effect of the Veteran's 2000 automobile accident on his claimed conditions.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


